IN THE COURT OF APPEALS OF TENNESSEE
                                      AT NASHVILLE
                             Assigned on Briefs February 22, 2002

                        TONY MAKOKA v. HOWARD COOK, ET AL.

                        Appeal from the Chancery Court for Davidson County
                          No. 00-3870-III   Ellen Hobbs Lyle, Chancellor



                       No. M2001-01013-COA-R3-CV - Filed December 5, 2002



WILLIAM C. KOCH , JR., J., concurring.

        Tony Makoka filed this pro se lawsuit based on his belief that the Tennessee Department of
Correction had improperly determined that he was ineligible for parole consideration by
misclassifying him following his conviction for two disciplinary infractions. He requested the trial
court to order the Department to correct the misclassification, to certify him as eligible for a parole
hearing, and for punitive damages from each of the four individually named defendants. The trial
court entered an order dismissing Mr. Makoka’s complaint on April 18, 2001. Following the trial
court’s decision, Mr. Makoka apparently met with the Tennessee Board of Paroles and was released
to the custody of the United States government. He is currently being held at the Federal Detention
Center at Oakedale, Louisiana.

        The fact that Mr. Makoka is no longer in the custody of the Department renders all of this
appeal, except for his claim for damages, moot. McIntyre v. Traughber, 884 S.W.2d 134, 137 (Tenn.
Ct. App. 1994). With regard to Mr. Makoka’s claim for damages, I concur with the trial court’s
conclusion that his practically indecipherable complaint fails to state a claim upon which relief can
be granted under 42 U.S.C.A. § 1985(3) (West 1994).1



                                                                  _____________________________
                                                                  WILLIAM C. KOCH, JR., JUDGE


         1
          T o state a civil claim for conspiracy to violate civil rights, a plaintiff must allege four elements:       (1) a
conspiracy; (2) for the purpose of depriving, either directly or indirectly, any person or class of persons of the equal
protection of the laws, or of equal privileges and immunities under the laws; (3) an act in furtherance o f the con spiracy;
and (4) whereby a person is either injured in his person or property or deprived of any right or privilege of a citizen of
the United States. United Brotherhoo d of Ca rpenters and Jo iners of America, Local 610, AF L- CIO v. Scott, 463 U.S.
825, 828-29, 103 S. Ct. 335 2, 33 56, 7 7 L.E d.2d 104 9 (1983 ); Riddle v. Egensperger, 266 F.3d 54 2, 549 (6th Cir. 2001).